Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20      PageID.3730    Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 18-CR-20489

                   Plaintiff,                       Thomas L. Ludington
      v.                                            United States District Judge

JAMES D. PIERON, JR.,

          Defendant.
______________________________/

                  Government’s Motion to Strike Improperly
                     Filed Defense “Tax Loss Exhibits”

      James Pieron has filed a document entitled “Pieron’s Tax Loss Hearing

Exhibits,” along with an assortment of documents. As discussed below, the

documents should be stricken for a variety of reasons, among which are that one

document was filed in violation of the court’s express order and, contrary to the

representations made by Pieron, the attached documents were not received in

evidence in the intended tax loss hearings conducted by the court.

      Counsel for the defendant has not indicated that they concur in this motion

after inquiry by government counsel.

                                       Brief

      James Pieron filed a document entitled “Pieron’s Tax Loss Hearing

Exhibits,” along with an assortment of documents. (R. 148: Pieron’s Tax Loss



                                               1
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20        PageID.3731    Page 2 of 7



Hearing Exhibits, 3577-3729). As discussed below, those exhibits should be

stricken.

      Perhaps the most disturbing item filed by Pieron is the transcript of the grand

jury testimony of Scott Hollabaugh, appended as defense exhibit 18. (R. 148-7:

grand jury transcript, 3604-40). By filing that document, Pieron violated the

explicit order of the court, which provides that “Defense counsel … shall not

disclose or reveal the contents of those materials to any other persons, including in

public filings, without further order of the Court.” (R. 17: Order, 60-62, at 61).

No order authorizing the filing of the grand jury testimony by Pieron is known to

the government. In addition, the grand jury transcript was not received in evidence

during the hearings regarding intended tax loss.

      Furthermore, Pieron represented that “the tax loss hearing exhibits” made a

part of R. 148 were “offered by the defense and received by the Court.” (R. 148:

Pieron’s Tax Loss Hearing Exhibits, 3577). That characterization is inaccurate and

is refuted by the transcripts of the hearings on intended tax loss. The only defense

exhibits recorded as admitted in the record of the proceedings are defendant’s

exhibit 3 (which is a repeat of Govt. ex. 40), defense exhibit 4 (a repeat of Govt.

ex. 42), defense exhibit 5 (a repeat of Govt. ex. 41), defense exhibit 6 (a repeat of




                                              2
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20         PageID.3732    Page 3 of 7



Govt. ex. 48), and defense exhibit 24 (a repeat of Govt. ex. 207),1 all of which were

admitted on December 20, 2019. (R. 144: Tr., at 3303).2 The government

recognizes that during the hearings, the court distinguished between documents

that were identified for the record and those that were offered and admitted as

evidence.3 Pieron’s pleading filed as R. 148 disregards that distinction.

Consequently, Pieron has mischaracterized documents that simply were used

during the course of the hearings, but not received as evidence for various reasons,

as admitted intended tax loss hearings exhibits in R. 148.

      The government also specifically objects to defense exhibits listed and filed

as 14, 15, 16, 22, 27, 28, 30, 32, 38, 39, 45, and 47.

       The government previously agreed to the authentication of documents it

provided to the defense in discovery. The government’s discovery documents


1
  Defense exhibits 3, 4, 5, 6 and 24 are redundant because those exhibits were
already part of the record as government exhibits. Thus, they merely clutter the
record and are likely to give rise to confusion on appeal. Those defense exhibits,
listed but not included in R. 148, are not otherwise objectionable.
2
 No defense exhibits were indicated as received during the November 14, 2019 (R.
139: Tr., at 3090), December 3, 2019 (R. 142: Tr., at 3230), January 14, 2020 (R.
146: Tr., at 3468), or the February 5, 2020 hearings on intended tax loss.
3
  The government also acknowledges that the rules of evidence do not apply to
sentencing hearings, and that the court may rely on any information that it finds
credible during the sentencing phase of a criminal case. Conversely, when the
court considers a document to lack sufficient indicia of reliability, the court is free
to hold that the information in the document is not admitted as evidence of the
assertions made therein.
                                             3
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20       PageID.3733    Page 4 of 7



included certificates of authenticity for the records the government provided to

Pieron. The documents filed as defense exhibits 14, 15, 22, 27, 28 and 47, lack

that or other indicia of authentication.4 In addition, some of the defense witnesses

were asked questions about some of the documents marked as defense exhibits but

were unable to authenticate those exhibits, which is one of the reasons why some

of those exhibits were not received during the hearings.5 Thus, the documents filed

as defense exhibits 14, 15, 22, 27, 28 and 47 should be stricken on those grounds.6

      The document filed as defense exhibit 47 warrants special attention. That

document is objectionable, in part, because it lacks a foundation for admission.


4
 Though not included in Pieron’s Tax Loss Hearing Exhibits, R. 148, the
documents that Pieron presented during the February 5, 2020 hearing, referenced
as defense exhibits 68 and 69, were made a part of the record for appeal but not
admitted as evidence by the court, in part due to the lack of authentication. As the
court duly noted, those documents could have been created in someone’s
basement.
5
  However, the document marked as defense exhibit 15 was authenticated and
received in evidence as Govt. ex. 223 during the hearing on January 14, 2020. (R.
146: Tr., 3468). Govt. ex. 217, which defense exhibit 13 replicates, was received
during the December 3, 2019 hearing. (R. 142: Tr., 3230). Govt. ex. 223 and
Govt. ex. 217 therefore are admitted exhibits that may be used by either party in
these proceedings. Likewise, the document identified as defense exhibit 23
corresponds to Govt. ex. 206, and though not filed in R. 148, was admitted on
December 20, 2019. (R. 144: Tr., 3303). Govt. ex. 206 also is admitted evidence
available to all.
6
 The documents filed as defense exhibits 16, 22, 27, 28, 30, 32, 38, 39, 45, and 47
are not marked as such other than on the exhibit list, further adding potential for
undesirable confusion on appeal.

                                             4
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20       PageID.3734    Page 5 of 7



More important, that document was not admitted, and should not be treated as

admitted, because it is inaccurate and unreliable on a critical point: The document

fails to distinguish between the separate and distinct entities with names that begin

with JDFX. The financial accounts of JDFX Fund Management, JDFX

Technologies, JDFX Holdings, and other JDFX entities may have been, and

probably were, controlled by James Pieron. However, Pieron sold Cook shares of

stock in an entity called JDFX Holdings. JDFX Fund Management and other

JDFX entities had separate accounts from those of JDFX Holdings, and no

connection between the corporate entities has been demonstrated by Pieron.

Because of the lack of specificity regarding which JDFX entity was involved in the

transactions listed on the purported summary document filed as defense exhibit 47,

that summary cannot be relied upon in making any finding relevant to the intended

tax loss issue, and therefore should be stricken.

      Moreover, the documents filed as defense exhibits 22, 28, 30, 32 and 457

were not used as evidence during the intended tax loss hearings, while the


7
  The document marked as defense exhibit 45 is a report of an interview of Trevor
Cook, a person convicted of and still serving a sentence for masterminding a Ponzi
scheme. Ironically, Pieron sought to keep references to Cook, his Ponzi scheme,
and his association with Pieron, away from the jury. The government agreed that
Cook had nothing to say that would have credibility. The government stands by
that position, and adds that Agent Hollabaugh’s report of his interview of Cook is
just a summary of the information provided by Cook. The report is not an
expression of Hollabaugh’s conclusions regarding Cook’s veracity nor an
indication that Hollabaugh adopted Cook’s statements as his own testimony.
                                             5
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20       PageID.3735    Page 6 of 7



documents filed as defense exhibits 38 and 39 were merely used to refresh the

recollection of Kim Pavlik. Those documents should be stricken for those

additional reasons.

      Finally, as for the document marked as defense exhibit 12 (R. 148-2: July 6,

2009 Letter regarding bank purchase, 3581-95), the government does not object to

that document being admitted and made a part of the record. Defense exhibit 12 is

the complete letter produced by Pieron during the intended tax loss hearings, part

of which was marked as Govt. ex. 215 (R. 131-7, Letter demanding return of bank

purchase deposit, 2930-31), and used by the government during cross-examination

of a defense witness. While the additional pages in defense exhibit 12 do not add

anything relevant to Govt. ex. 215, the entirety of defense exhibit 12 is otherwise

not objectionable and may be admitted.

                                    Conclusion

      For all the reasons given above, the documents attached to “Pieron’s Tax

Loss Hearing Exhibits,” (R. 148: Pieron’s Tax Loss Hearing Exhibits, 3577-3729),

other than defense exhibit 12 (R. 148-2: July 6, 2009 Letter regarding bank




                                             6
Case 1:18-cr-20489-TLL-PTM ECF No. 149 filed 02/05/20         PageID.3736     Page 7 of 7



purchase, 3581-95), and particularly the grand jury transcript identified as defense

exhibit 18, should be stricken.

                                                Respectfully submitted,

Date: February 5, 2020                          Matthew Schneider
                                                United States Attorney

s/Jules M. DePorre                              s/Janet L. Parker
Jules M. DePorre (P73999)                       Janet L. Parker (P34931)
Assistant U. S. Attorney                        Assistant U.S. Attorney
600 Church Street                               101 First Street, Suite 200
Flint, Michigan 48502-1280                      Bay City, MI 48708
(810) 766-5026                                  (989) 895-5712
jules.deporre@usdoj.gov                         janet.parker2@usdoj.gov


                                  Certificate of Service

      On February 5, 2020, I filed the attached pleading via ECF. Counsel of
record automatically will be served via the ECF system.
                                                s/Janet L. Parker




                                               7
